DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "reduce the contact pressure of the tyre on the footprint area" in claim 35 renders the claim indefinite, because it does not specify what the reduction is with respect to. Claims 36-50 are also rejected as depending upon claim 35.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 35-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hubbell (US Pub. No. 2003/0155057).
Regarding claims 35 and 38, Hubbell teaches reducing the D-shaped nature of a footprint while running on a straight trajectory (paragraphs [0080]-[0081] and figures 3-4; such a teaching is regarding controlling symmetry of a footprint area of a tire running on a straight trajectory – although this limitation is an intended use which does not further limit the claim), as well as cambering the tire from 0.25 degrees to 5 degrees (paragraph [0059]) such that the inside shoulder is the cambered shoulder (paragraph [0047]; figures 3-4), this meaning that the tire camber is negative, and such a configuration reduces the pressure at an inside shoulder of the motor vehicle (compare figure 3 to figure 4).
Regarding claim 36, Hubbell teaches that the center of the tire is moved towards the outside shoulder of the tire (paragraph [0062]) and this includes the tread band (see figure 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbell (US Pub. No. 2003/0155057).
Regarding claim 39, Hubbell teaches a carcass 14 and a bead area 12, and that the tread 18 is radially outside the carcass (paragraph [0049]; figure 2), where Hubbell teaches or suggests that the beads have a same radial distance from a rotation axis of the tire (figure 2). Accordingly, it would have been obvious to one of ordinary skill in the art to have the beads have a same radial distance from a rotation axis of the tire as being suggested by Hubbell (see figure 2).
Regarding claim 40, Hubbell suggests that the beads are symmetric relative to a mid-line plane of the tire (figure 2). Accordingly, it would have been obvious to one of ordinary skill in the art to use beads that are symmetric relative to a mid-line plane of the tire as being suggested by Hubbell (see figure 2).
Claims 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbell as applied to claim 40 above, and further in view of Roberts (US Pat. No. 3,656,532).

Regarding claim 42, Hubbell teaches that the medium line of the tread band and the rotation axis of the tire form a predetermined angle different from zero (figure 2).
Regarding claim 43, Hubbell teaches a distance of 25.4 to 76.2 mm to the peak of the tread (paragraph [0075]) as well as teaching that the peak is much further from the center of the tire than the centerline of the tread (see figure 2), suggesting that the median circumferential line of the tread band can be axially shifted amounts within the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to shift the median circumferential line of the tread band between about 3 mm and about 30 mm as being suggested by Hubbell (see paragraph [0075] and figure 2).
Regarding claim 44, Hubbell teaches that axial end portions of the tread have different axial distances from the mid-line plane of the tire (figure 2).
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbell in view of Roberts as applied to claim 44 above, as further evidenced by Pommier (US Pat. No. 4,271,889).
Regarding claim 45, Hubbell does not specifically disclose that the axial end portion that is axially farthest from the mid-line plane of the tire is also the axial end portion that is radially the farthest from the rotation axis. Pommier teaches (see column 4, lines 6-28 and figure 1), regarding the configuration of Roberts, that the axial end portion that is axially farthest from the mid-line plane of the tire is also radially farthest from the rotation axis. Accordingly, it would have been obvious to one of ordinary skill in the art to configure the axial end portion that is axially farthest from the mid-line plane .

Allowable Subject Matter
Claims 46-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for the configuration set out above with regards to claim 45, Pommier teaches that the entire crown swings to form an angle gamma of a few degrees (column 4, lines 23-26). Accordingly, for that configuration, the predetermined angle and the camber angle would be different by a few degrees, and for such small angles, such a difference is taken to fall outside of the claimed “substantially equal” relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	October 15, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
October 21, 2021